El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Cuando se presenta una moción de nonsuit que íes de-clarada sin lugar y posteriormente el acusado presenta su prueba, por lo menos renuncia técnicamente a dicha mo-ción y debe considerarse toda la prueba, lo que haremos al resolver el tercer señalamiento de error. El Pueblo v. González, 24 D.P.R. 713; El Pueblo v. Ojeda, 26 D.P.R. 438.
Cuando nn agente vende leche adulterada, tanto el agente como el principal son individualmente, y aún conjuntamente, culpables del delito. Artículos 36 y 47 del Código Penal; El Pueblo v. Quiñones, 30 D.P.R. 590.
Lo antes dicho resuelve el primero y segundo señala-mientos de error. Sin embargo, los apelantes incidental-mente levantan la cuestión de que la corte no tenía ante sí un grado legal (standard) suficiente para decidir si la leche estaba adulterada, lo que corresponde más propiamente al tercer señalamiento de error, o sea, que la prueba es insu-ficiente. La teoría es que la ley de 1913 estableció un grado legal, según admiten los apelantes, pero sostienen que el mismo derapareció al ser derogada dicha ley. De ser ne-*459cecario, según la ley tanto la corte inferior como ésta to-marán conocimiento judicial del grado legal fijado por el Departamento de Sanidad. Además, la prueba presentada en este caso sin objeción alguna y aceptada aún por la de-fensa, fué que la leche era inferior al grado legal. Bajo las circunstancias no vemos que se haya cometido perjui-cio ni error. El caso de El Pueblo v. Velázquez, 35 D.P.R. 599, es aplicable.
Los apelantes también insisten en que la leche les fué traída adulterada y en efecto que no tenían conocimiento dé que había sido adulterada. De acuerdo con la ley es el deber de los vendedores de leche cerciorarse de que no ven-den leche adulterada. Hemos examinado la prueba y ha-llamos que es suficiente.

Debe confirmarse la sentencia apelada.